Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 14 and 16 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. U.S 10,880,211 and claim 1 of U.S. Patent No. U.S 11,431,628. Although the conflicting claims are not identical, they are not patentably distinct from each other because The following table shows mapping of how the claim of the instant application are made obvious by applicant and in views of what was known in the prior art at the time of invention. 
            This is a non-provisional obviousness-type double patenting rejection because the conflicting claim has been patented.

US Patent 10,880,211
Instant Application 17/869,245
Claim 1: 
A device comprising: 
a first interface configured to be communicatively coupled to a source system and a second interface configured to be 
communicatively coupled to a destination system;  

memory containing a set of rules and representations of pre-defined violations thereof; and 

digital logic programmed to: 

receive, by way of the first interface and from the source system, an Ethernet bitstream defining an Ethernet frame, the Ethernet frame containing an Ethernet header and an Ethernet payload, wherein a destination Ethernet address within the Ethernet header specifies the destination system, wherein the Ethernet payload contains an Internet Protocol (IP) packet with an IP header and an IP payload, wherein the IP payload contains a transport-layer segment containing a transport-layer header and a transport-layer payload, and 
wherein the transport-layer payload defines a transaction;  

extract data from one or more 802.1Q fields within the Ethernet header, wherein the one or more 802.1Q fields are formatted in a non-standard fashion, and wherein the one or more 802.1Q fields encode information that is functionally equivalent to the 
transaction that is defined by the transport-layer payload;  apply the set of rules to the transaction, wherein applying the set of rules involves comparing at least some of the one or more 802.1Q fields to one or more values stored in 
the memory and concluding that the transaction that is defined by the transport-layer payload contains one of the pre-defined violations;  based on concluding that the transaction that is defined by the transport-layer payload contains one of the pre-defined violations, determine that the transaction that is defined by the transport-layer payload is invalid;  and based on the transaction that is defined by the transport-layer payload being invalid, refrain from forwarding the Ethernet frame to the destination system.
Claims 1, 14 and 16: 
A device comprising:
a network interface;






memory containing a set of rules and representations of pre-defined violations thereof, and


digital logic programmed to:

receive, by way of the network interface, a datalink frame containing a header and an application payload, wherein the application payload encodes a transaction in a first format and the header encodes the transaction in a second format that is different from the first format;











compare, in accordance with the rules, at least some of the transaction in the second format to one or more values stored in the memory;

based on the comparison, determine that the transaction in the first format is invalid; and

based on the transaction in the first format being invalid, refrain from forwarding the datalink frame.



US Patent 11,431,628
Instant Application 17/869,245
Claim 1: 
A device comprising: 

a network interface; 

memory containing a set of rules and representations of pre-defined violations thereof; and 

digital logic programmed to: 

receive, by way of the network interface, a datalink layer frame containing a datalink layer header and an application payload, wherein the datalink layer header contains a data field disposed between address fields of the datalink layer header and the application payload, and wherein the application payload encodes a transaction; 







extract data from the data field, wherein the data encodes a representation of the transaction that is functionally equivalent to the transaction that is encoded within the application payload, and wherein the representation of the transaction is encoded within the data field using fewer bits than the transaction encoded within the application payload, wherein the representation of the transaction is encoded in a sequence of fields, the fields associated with respective starting bit locations and respective ending bit locations, and wherein extracting the data from the data field comprises copying at least some the representation of the transaction into locations of the memory based on the respective starting bit locations and the respective ending bit locations; compare, in accordance with the rules, at least some of the representation of the transaction to one or more values stored in the memory; based on comparing at least some of the representation of the transaction to the one or more values, determine that the transaction that is encoded within the application payload contains one of the pre-defined violations; based on determining that the transaction that is encoded within the application payload contains one of the pre-defined violations, determine that the transaction that is encoded within the application payload is invalid; and based on the transaction that is encoded within the application payload being invalid, refrain from forwarding the datalink layer frame
Claims 1, 14 and 16: 
A device comprising:

a network interface;

memory containing a set of rules and representations of pre-defined violations thereof, and


digital logic programmed to:

receive, by way of the network interface, a datalink frame containing a header and an application payload, wherein the application payload encodes a transaction in a first format and the header encodes the transaction in a second format that is different from the first format;











compare, in accordance with the rules, at least some of the transaction in the second format to one or more values stored in the memory;

based on the comparison, determine that the transaction in the first format is invalid; and

based on the transaction in the first format being invalid, refrain from forwarding the datalink frame.


Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



3.	Claim(s) 1-12 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S.  Pre-Grant Publication US 2015/0124831 to Kumar et al. (hereinafter Kumar) in view of U.S.  Patent No US 9,246,876 to Melam et al. (hereinafter Melam) 

 	As to claims 1 and 16, Kumar discloses a device comprising:
 	a network interface (Kumar; Fig.1 shows network interface between devices);
 memory containing a set of rules and representations of pre-defined violations thereof (Kumar; [0022]; [0024]), and
 	digital logic programmed to (Kumar; [0022]; [0024]):
 	receive, by way of the network interface, a datalink frame containing a header and an application payload, wherein the application payload encodes a transaction in a first format and the header encodes the transaction in a second format that is different from the first format (Kumar; [0026] discloses of receiving frame by a device from another device. Fig.3A; [0033] shows and discloses data link layer frame that includes header 302, 304, 306 and payload or PBB packet 308. Fig.3E shows payload 308 define a transaction. Fig.3A and [0033]-[0040] discloses ethernet frame 300 that includes Ethernet header 302 and ethernet payload (i.e 304, 306, 308 corresponds to ethernet payload) wherein ethernet payload includes IP header 304 and IP payload (i.e 306 and 308 corresponds to IP payload). Fig.3B; [0034] shows and discloses data (i.e DA, SA, 802.1Q 802.1Q tag 0x8100 etc) in the ethernet header field. [0034] also discloses 802.1Q tag 0x8100 indicating that the IPv4 protocol is encapsulated as part of the payload of the Ethernet header 302 means data from a header (i.e 802.1Q 802.1Q tag 0x8100) that is functionally equivalent to a transaction that is defined by the payload (i.e IPv4 protocol is encapsulated as part of the payload) of the same packet. Fig.3C shows IP header 304 (or Ethernet payload) that includes further transaction of the IPv4 packet);
 	Kumar discloses a frame that includes header information. Kumar fails to explicitly disclose of storing information in the receiving device and compare the stored information with the header information and then decide based on the comparison. However, Melam discloses 
 	compare, in accordance with the rules, at least some of the transaction in the second format to one or more values stored in the memory (Melam; Col. 12, lines 12-61 discloses of comparing data with the information stored in the database);
 	based on the comparison, determine that the transaction in the first format is invalid (Melam; Abstract; Col. 12, lines 12-61 discloses of determining if the packet is valid.  Abstract; Col. 12, lines 12-61 also discloses of dropping packet when the sequence number is not retrieved from the database. Not retrieving sequence number from the database corresponds to pre-define violation); and
 	based on the transaction in the first format being invalid, refrain from forwarding the datalink frame (Melam; Abstract; Col. 12, lines 12-61 discloses of dropping packet when the sequence number is not retrieved from the database. Since packet has been dropped means packet is nor forwarded).
 	It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the invention, because both of the references disclose of sending a frame that includes header and payload. One would be motivated to combine the teachings because receiving node can determine and drop an invalid packet based on the received and stored information and thus provide a QoS and use the limited resources in an effective way

 	As to claims 2 and 17, the rejection of claim 1 as listed above is incorporated herein. In addition, Kumer- Melam discloses wherein comparing at least some of the transaction in the second format to the one or more values stored in the memory comprises determining whether the transaction in the second format contains at least one of the pre-defined violations of the set of rules (Melam; Abstract; Col. 12, lines 12-61 discloses of dropping packet when the sequence number is not retrieved from the database. Not retrieving sequence number from the database corresponds to pre-define violation).

As to claims 3 and 18, the rejection of claim 1 as listed above is incorporated herein. In addition, Kumer- Melam discloses wherein determining that the transaction in the first format is invalid comprises determining that the transaction in the first format contains at least one of the pre-defined violations of the set of rules (Melam; Abstract; Col. 12, lines 12-61 discloses of dropping packet when the sequence number is not retrieved from the database. Not retrieving sequence number from the database corresponds to pre-define violation).

As to claims 4 and 19, the rejection of claim 1 as listed above is incorporated herein. In addition, Kumer- Melam discloses wherein the transaction in the second format is in one or more 802.1Q fields within the header (Kumar; [0030]; [0034]).

As to claim 5, the rejection of claim 4 as listed above is incorporated herein. In addition, Kumer- Melam discloses wherein the one or more 802.1Q fields are not formatted in accordance with 802.1Q standards (Kumar; [0030]; [0034]).

As to claim 6, the rejection of claim 4 as listed above is incorporated herein. In addition, Kumer- Melam discloses wherein the one or more 802.1Q fields do not contain virtual local area network (VLAN) tags (Kumar; [0030]; [0034]; Fig.3B shows and discloses VLAN field is different than the 802.1qfield in the frame).

As to claim 7, the rejection of claim 1 as listed above is incorporated herein. In addition, Kumer- Melam discloses wherein the digital logic is further programmed to:
receive, by way of the network interface, a second datalink frame containing a second header and a second application payload, wherein the second application payload encodes a second transaction in the first format and the second header encodes the second transaction in the second format (Kumar; [0026] discloses of receiving frame by a device from another device. Fig.3A; [0033] shows and discloses data link layer frame that includes header 302, 304, 306 and payload or PBB packet 308. Fig.3E shows payload 308 define a transaction. Fig.3A and [0033]-[0040] discloses ethernet frame 300 that includes Ethernet header 302 and ethernet payload (i.e 304, 306, 308 corresponds to ethernet payload) wherein ethernet payload includes IP header 304 and IP payload (i.e 306 and 308 corresponds to IP payload). Fig.3B; [0034] shows and discloses data (i.e DA, SA, 802.1Q 802.1Q tag 0x8100 etc) in the ethernet header field. [0034] also discloses 802.1Q tag 0x8100 indicating that the IPv4 protocol is encapsulated as part of the payload of the Ethernet header 302 means data from a header (i.e 802.1Q 802.1Q tag 0x8100) that is functionally equivalent to a transaction that is defined by the payload (i.e IPv4 protocol is encapsulated as part of the payload) of the same packet. Fig.3C shows IP header 304 (or Ethernet payload) that includes further transaction of the IPv4 packet);
compare, in accordance with the rules, at least some of the second transaction in the second format to the one or more values stored in the memory (Melam; Col. 12, lines 12-61 discloses of comparing data with the information stored in the database);
 	based on the comparison of at least some of the second transaction, determine that the second transaction in the first format is valid (Melam; Abstract; Col. 12, lines 12-61 discloses of determining if the packet is valid); and
based on the second transaction in the first format being valid, forward a representation of the second datalink frame to a destination device (Melam; Abstract; Col. 12, lines 12-61).

As to claim 8, the rejection of claim 7 as listed above is incorporated herein. In addition, Kumer- Melam discloses further comprising:
a second network interface, wherein forwarding the representation of the second datalink frame to the destination device comprises forwarding the representation of the second datalink frame by way of the second network interface (Kumar; Fig.3A; [0033] shows and discloses data link layer frame that includes header 302, 304, 306 and payload or PBB packet 308. Fig.3E shows payload 308 define a transaction. Fig.3A and [0033]-[0040] discloses ethernet frame 300 that includes Ethernet header 302 and ethernet payload (i.e 304, 306, 308 corresponds to ethernet payload) wherein ethernet payload includes IP header 304 and IP payload (i.e 306 and 308 corresponds to IP payload). Fig.3B; [0034] shows and discloses data (i.e DA, SA, 802.1Q 802.1Q tag 0x8100 etc) in the ethernet header field. [0034] also discloses 802.1Q tag 0x8100 indicating that the IPv4 protocol is encapsulated as part of the payload of the Ethernet header 302 means data from a header (i.e 802.1Q 802.1Q tag 0x8100) that is functionally equivalent to a transaction that is defined by the payload (i.e IPv4 protocol is encapsulated as part of the payload) of the same packet. Fig.3C shows IP header 304 (or Ethernet payload) that includes further transaction of the IPv4 packet).

As to claim 9, the rejection of claim 1 as listed above is incorporated herein. In addition, Kumer- Melam discloses wherein the datalink frame is received from a source device, and wherein the source device is coupled to the device by no more than one or two datalink layer segments (Kumar; [0030]-[0032]).

As to claim 10, the rejection of claim 1 as listed above is incorporated herein. In addition, Kumer- Melam discloses wherein the datalink frame is received from a source device, and wherein the source device is physically integrated with the device in a chassis (Kumar; [0020]; [0030]-[0032]) 

As to claim 11, the rejection of claim 1 as listed above is incorporated herein. In addition, Kumer- Melam discloses wherein the datalink frame is received from a source device, and wherein the digital logic is further configured to:
based on the transaction in the first format being invalid, block further datalink frames received from the source device from being processed by the digital logic (Melam; Col. 12, lines 12-61 discloses packet has been dropped means packet is blocked)

As to claims 12 and 20, the rejection of claim 1 as listed above is incorporated herein. In addition, Kumer- Melam discloses wherein the transaction in the second format is encoded in a sequence of fields, the fields associated with respective starting bit locations and respective ending bit locations, and wherein comparing at least some of the transaction in the second format to the one or more values stored in the memory comprises:

copying at least some the transaction in the second format into locations of the memory based on the respective starting bit locations and respective ending bit locations (Melam; Col. 8, lines 45-60. Col. 10, lines 37-52).

As to claim 14, Kumar discloses a device comprising: 
a network interface (Kumar; Fig.1 shows network interface between devices); 
memory containing a set of rules and representations of pre-defined violations thereof (Kumar; [0022]; [0024]), and
digital logic programmed to: 
receive, by way of the network interface, a datalink frame containing a header and an application payload, wherein the application payload encodes a transaction in a first format and the header encodes the transaction in a second format that is different from the first format (Kumar; [0026] discloses of receiving frame by a device from another device. Fig.3A; [0033] shows and discloses data link layer frame that includes header 302, 304, 306 and payload or PBB packet 308. Fig.3E shows payload 308 define a transaction. Fig.3A and [0033]-[0040] discloses ethernet frame 300 that includes Ethernet header 302 and ethernet payload (i.e 304, 306, 308 corresponds to ethernet payload) wherein ethernet payload includes IP header 304 and IP payload (i.e 306 and 308 corresponds to IP payload). Fig.3B; [0034] shows and discloses data (i.e DA, SA, 802.1Q 802.1Q tag 0x8100 etc) in the ethernet header field. [0034] also discloses 802.1Q tag 0x8100 indicating that the IPv4 protocol is encapsulated as part of the payload of the Ethernet header 302 means data from a header (i.e 802.1Q 802.1Q tag 0x8100) that is functionally equivalent to a transaction that is defined by the payload (i.e IPv4 protocol is encapsulated as part of the payload) of the same packet. Fig.3C shows IP header 304 (or Ethernet payload) that includes further transaction of the IPv4 packet); 
Kumar discloses a frame that includes header information. Kumar fails to explicitly disclose of storing information in the receiving device and compare the stored information with the header information and then decide based on the comparison. However, Melam discloses
compare, in accordance with the rules, at least some of the transaction in the second format to one or more values stored in the memory (Melam; Col. 12, lines 12-61 discloses of comparing data with the information stored in the database);
 based on the comparison, determine that the transaction in the first format is valid (Melam; Abstract; Col. 12, lines 12-61 discloses of determining if the packet is valid); and 
based on the transaction in the first format being valid, forward a representation of the datalink frame to a destination device (Melam; Abstract; Col. 12, lines 12-61). 
It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the invention, because both of the references disclose of sending a frame that includes header and payload. One would be motivated to combine the teachings because receiving node can determine and drop an invalid packet based on the received and stored information and thus provide a QoS and use the limited resources in an effective way

As to claim 15, the rejection of claim 14 as listed above is incorporated herein. In addition, Kumer- Melam discloses wherein the transaction in the second format is in one or more 802.1Q fields within the header (Kumar; [0030]; [0034]).

Allowable Subject Matter
	Claim 13 is objected, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL CHOUDHURY/               Primary Examiner, Art Unit 2478